Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 29, 2020

                                     No. 04-20-00435-CR

                       EX PARTE JORGE ALBERTO SANDOVAL

                  From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2018-CRF-000651-D1
                         Honorable Jose A. Lopez, Judge Presiding


                                        ORDER

        Appellant’s unopposed motion to extend time to file the appellant’s brief is granted. We
order the appellant’s brief due November 12, 2020.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2020.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court